Per Curiam,
The facts found by the auditor in the court below upon ample testimony, fully justified his conclusion that there is no money due to the appellant on the mortgage in question. The course *114of dealing between the appellant and the assignor, by which the latter was charged on the books of the appellant with each year’s interest which she owed as mortgagor to the appellant as mortgagee, and at the same time crediting her with the same interest which they owed her under the trust created by her husband’s will, was fully acquiesced in by the assignor for a number of years, and was practically continued as well after as before the assignment. Having received the interest in this way once they cannot claim it again. The assignments of error are not sustained.
Decree affirmed and appeal dismissed at the cost of the appellant.